As filed with the Securities and Exchange Commission onMarch 3,2011 Registration No. 333-167581 SECURITIES AND EXCHANGE COMMISSION FORM S-1/A Amendment No.4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IMOBOLIS, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 27-2028734 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) IMOBOLIS, INC. 8950 West Olympic Blvd.Suite 350, Beverly Hills, CA 90211 Tel.: 1-310-281-6094 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Paracorp, Incorporated 318 North Carson Street, Suite 208 Carson City, Nevada 89032 Tel.: 1-775-883-0104 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Law Office of Leo J. Moriarty 12534 Valley View Street #231 Garden Grove, California 92845 Telephone 714-305-5783 Facsimile 714-316-1306 E- Mail LJMLegal@aol.com Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.001 par value per share $ $ * Total Registration fee $ * (1)Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(o) promulgated under the Securities Act of 1933, as amended. Includes stock to be sold by the selling stockholder. (2)The shares of common stock being registered hereunder are being registered for resale by a certain selling stockholder named in the prospectus.*Estimate amount THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT ALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated March 3, 2011 IMOBOLIS, INC. This prospectus relates to the resale of an aggregate of 8,000,000 shares of common stock, par value $0.001, by Julian Spitari, the selling security holder under this prospectus. These securities will be offered for sale by the selling security holder identified in this prospectus in accordance with the methods and terms described in the section of this prospectus entitled “Plan of Distribution." We will not receive any of the proceeds from the sale of these shares. We will pay all expenses, except for the brokerage expenses, fees, discounts and commissions, which will all be paid by the selling security holder, incurred in connection with the offering described in this prospectus. Our common stock is more fully described in the section of this prospectus entitled “Description of Securities." Our common stock is presently not traded on any market or securities exchange. Common stock being registered in this registration statement may be sold by selling security holder at a fixed price of $0.001 per shareor in transactions that are not in the public marketat a fixed price of $0.001 per share. The offering will not be extended beyond the offering period of 29 days from the date of effectiveness. Common stock being registered in this registration statement may be sold by the selling security holder at a fixed price of $0.001 per share or in transactions that are not in the public marketat a fixed price of $0.001 per share. The offering will not be extended beyond the offering period of 29 days from the date of effectiveness. The company is not listed on any exchange, thus no market for our shares exists and there is no assurance that one will develop. To date, there is no public market for our common stock and no effort has been made to obtain listing on the OTC Bulletin Board or any national stock exchange or association. It should be noted that any person acquiring shares will be impacted by the lack of an exchange listing in that the result will be a lack of liquidity of any shares purchased, thus creating an exceptionally high risk of loss to any potential investor, and the absence of a clear exit strategy for the shares purchased. The company has not approached any broker/dealers with regard to assisting the company to apply for such listing. There can be no assurance that any attempt to obtain listing on a stock exchange or other trading medium will be successful, or if successful, that a market will develop for the common stock. There is no public market currently exists for the securities being offered. Consequently, our shareholders will not be able to sell their shares in any organized market place and may be limited to selling their shares privately. Accordingly, an investment in our shares is an illiquid investment. The selling security holder Julian Spitari isthe”underwriter” within the meaning of the Securities Act of 1933, as amended with respect to allshares being offered hereby. The selling security holder has set an offering period of 29 days from the date of effectiveness and a fixed price of $0.001 per share. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The company has no equity compensation plans and individual compensation arrangement and does not intend to enter into any equity compensation plans and individual compensation arrangement in the future. Imobolis, Inc. provides online posting of classified ads free to the public, where you can find automobiles, boats, jobs and services of all kinds. Imobolis, Inc. is offering free online classified ads that the company believes are redefining the way consumers buy and sell products and services. For consumers, the goal is to provide the most effective and economical posting of classified ads. Consumers can post classified ads for free on the Imoboli s.com web site for products and services. Consumers can also view all posted classified ads at no charge. Companies pay to post banner advertisements on the web site. Imobolis, Inc. has a limited history of operations. We presently do not have the funding to execute our business plan. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has an accumulated deficit of $ 30,496 and a working capital deficit of $ 22,953, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. See "Risk Factors” beginning on page 9 for risks of an investment in the securities offered by this prospectus, which you should consider before you purchase any shares. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: March 3, 2011 This prospectus is not an offer to sell any securities other than the shares of common stock offered hereby. This prospectus is not an offer to sell securities in any circumstances in which such an offer is unlawful. We have not authorized anyone, including any salesperson or broker, to give oral or written information about this offering, the Company, or the shares of common stock offered hereby that is different from the information included in this prospectus. You should not assume that the information in this prospectus, or any supplement to this prospectus, is accurate at any date other than the date indicated on the cover page of this prospectus or any supplement to it. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 THE OFFERING 3 RISK FACTORS 6 (A) RISKS RELATED TO OUR BUSINESS AND THIS OFFERING 6 (B) RISKS RELATED TO THE INDUSTRY 7 (C) RISKS RELATED TO THE OWNERSHIP OF OUR SECURITIES AND RISKS RELATED TO THIS OFFERING 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS TO ISSUER 11 DILUTION 11 SELLING SECURITY HOLDER 11 PLAN OF DISTRIBUTION 12 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 RESULTS OF OPERATIONS 17 LIQUIDITY AND CAPITAL RESOURCES 18 PLAN OF OPERATION 21 DESCRIPTION OF BUSINESS 23 MANAGEMENT 23 MANAGEMENT BIOGRAPHIES 25 SECURITY OWNERSHIP OF CERTAIN BENEFICIALOWNERS AND MANAGEMENT 26 REMUNERATION OF DIRECTORS AND OFFICERS 26 EXECUTIVE COMPENSATION 26 SUMMARY COMPENSATION TABLE 26 COMPENSATION OF DIRECTORS 26 STOCK INCENTIVE PLAN 26 EMPLOYMENT AGREEMENTS, TERMINATION OF EMPLOYMENT AND CHANGE-IN-CONTROL ARRANGEMENTS 27 INTEREST OF MANAGEMENT AND OTHERS IN CERTAIN TRANSACTIONS 27 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 28 DESCRIPTION OF SECURITIES 28 LEGAL MATTERS 29 EXPERTS 29 INTEREST OF NAMED EXPERTS AND COUNSEL 29 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 30 AVAILABLE INFORMATION 30 REPORTS TO SECURITY HOLDER 30 EXHIBITS AND FINANCIAL STATEMENTS SCHEDULES 30 FINANCIAL STATEMENTS F-1 PART II INFORMATION NOT REQUIRED IN PROSPECTUS II-1 i PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in the common stock. You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “IMOBOLIS” “Company,” “we,” “us” and “our” refer to Imobolis, Inc. Overview We were incorporated in the State of Nevada on February 11, 2010 under the name ofImobolis, Inc. Imobolis, Inc. provides online posting of classified ads free to the public, where you can find automobiles, boats, jobs and services of all kinds. Imobolis, Inc. is offering free online classified ads that the company believes are redefining the way consumers buy and sell products and services. For consumers, the goal is to provide the most effective and economical posting of classified ads. Consumers can post classified ads for free on the Imoboli s.com web site for products and services. Consumers can also view all posted classified ads at no charge. Companies pay to post banner advertisements on the web site. Imobolis, Inc. is a n operating company with a limited history of development stage operations. Where You Can Find Us Our principal executive office is located at Imobolis, Inc. 8950 West Olympic Blvd. Suite 350, Beverly Hills, CA 90211 GENERAL INTRODUCTION Imobolis, Inc. provides online posting of classified ads free to the public, where you can find automobiles, boats, jobs and services of all kinds. Imobolis, Inc. is offering free online classified ads that the company believes are redefining the way consumers buy and sell products and services. For consumers, the goal is to provide the most effective and economical posting of classified ads. Consumers can post classified ads for free on the Imoboli s.com web site for products and services. Consumers can also view all posted classified ads at no charge. Companies pay to post banner advertisements on the web site. Since its inception, on February 11, 2010 Imobolis has incurred losses of $30,496 to December 31, 2010. We expect to continue to incur losses for at least the next 12 months. We do not expect to generate revenue that is sufficient to cover our expenses, and we do not have sufficient cash and cash equivalents to execute our plan of operations for at least the next twelve months. We will need to obtain additional financing to conduct our day-to-day operations, and to fully execute our business plan. We plan to raise the capital necessary to fund our business through the sale of equity securities. (See "Plan of Operation") Our independent auditors have added an explanatory paragraph to their report of our audited financial statements for the period ended March 31, 2010, stating that our net loss of ($582), lack of revenues and dependence on our ability to raise additional capital to continue our business, raise substantial doubt about our ability to continue as a going concern. Our financial statements and their explanatory notes included as part of this prospectus do not include any adjustments that might result from the outcome of this uncertainty. If we fail to obtain additional financing, either through an offering of our securities or by obtaining loans, we may be forced to cease our planned business operations altogether. BUSINESS DEVELOPMENT The Company was incorporated on February 11, 2010. The company has had limited operations from incorporation (February 11, 2010 to December 31, 2010. Imobolis, Inc. provides online posting of classified ads free to the public, where you can find automobiles, boats, jobs and services of all kinds. Imobolis, Inc. is offering free online classified ads that the company believes are redefining the way consumers buy and sell products and services. For consumers, the goal is to provide the most effective and economical posting of classified ads. Consumers can post classified ads for free on the Imobolis.com web site for products and services. Consumers can also view all posted classified ads at no charge. Companies pay to post banner advertisements on the web site. The Company started selling advertising space on its website on November 15, 2010.The Company expects generated revenues from banner adds to increase steadily over the next six months while the Company establishes itself in the industry.The Company, however, will still need to raise capital to fund operations over the next twelve months as revenues generated from the sale of adverting space is likely to be insufficient to meet the funding requirements of the business over the next twelve months. The competition for and difficulty in the internet based bulletin board service for free listing of products and services to the general public may affect our ability to develop profitable operations in the future. Companies that are engaged in internet based bulletin board services, include large, established companies with substantial capabilities and long earnings records. We have a short operating history and expect to incur losses for the foreseeable future. Should we continue to incur losses for a significant amount of time, the value of your investment in the common shares could be affected downward, and you could even lose your entire investment. Our securities are not listed on any exchange or quotation service. We are not required to comply with the timely disclosure policies of any exchange or quotation service. The requirements to which we would be subject if our securities were so listed typically include the timely disclosure of a material change or fact with respect to our affairs and the making of required filings. Although we are not required to deliver an annual report to security holders, the Company intends to provide an annual report to our security holders, which will include audited financial statements. We have received of the following revenues from our operations, as we have engaged in the operation of operating an internet based bulletin board service which will provide free listing of products and services for sale to the general public. Our net sales consisted of the following for the period from February 11, 2010 (inception) to December 31, 201 0: Period Ended Sales of December 31, 2010 Services Total Sales 2010 $47,833 $47,833 The Company will need to raise capital which concerned the independent auditors because there is insufficient cash for operations for the next twelve months. We will have to seek other sources of capital. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has an accumulated deficit of $ 30,496 and a working capital deficit of $ 22,953, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We established the minimum amount of $175,000 that the company will need to raise through debt instruments such as bank loans, or private financing so that operations could start,in order to generate some type of revenue. Presently no other sources have been identified and it is unknown if any other sources will be identified. There is no assurance that the company will be able to obtain any bank loans or private financing. Over the next twelve months Imobolis, Inc. plans to build out and establish its reputation and network of clients and advisors in the online posting of classified ads free to the public. For consumers, the goal is to provide the most effective and economical posting of classified ads. Consumers can post classified ads for free on the Imobolis.com web site for products and services. Consumers can also view all posted classified ads at no charge. Companies pay to post banner advertisements on the web site. Where You Can Find Us Our principal executive office is located at Imobolis, Inc.8950 West Olympic Blvd. Suite 350, Beverly Hills, CA 90211 and our telephone number is 1-310-281-6094. INTERNET ADDRESS Our Internet address is http://www.imobolis.com Over the next twelve months, Imobolis, Inc. plans to build out and establish its reputation and network of clients and advisors in the internet based bulletin board service which will provide free listing of automobiles for sale to the general public. The company aims to form long term working relationships with companies looking to advertise on internet bulletin boards that providefree listing of automobiles for sale to the general public. Mr. Julian Spitari is the Chief Executive Officer, President, (Principal Executive Officer) and Director. Currently the company has one employee (Julian Spitari); however as it grows, it plans to employ additional employees as needed. PRINCIPAL OPERATIONS, PRODUCTS AND SERVICES OF THE COMPANY Imobolis, Inc. also referred to as Imobolis and the Company, was incorporated in the State of Nevada on February 11, 2010. Imobolis, Inc. is presently offering online posting of classified ads free to the public, where you can find automobiles, boats, jobs and services of all kinds. Imobolis, Inc. is offering free online classified ads that the company believes are redefining the way consumers buy and sell products and services. For consumers, the goal is to provide the most effective and economical posting of classified ads. Consumers can post classified ads for free on the Imobolis.com web site for products and services. Consumers can also view all posted classified ads at no charge. Companies pay to post banner advertisements on the web site. 2 Imobolis, Inc. presently does not have the funds available to execute its full business plan of operating internet based bulletin board service which provides free listing of products and services for sale to the general public. Achievement of our business objective is basically dependent upon the judgment, skill and knowledge of our management. Mr. Spitari, currently our sole executive officer and director. There can be no assurance that a suitable replacement could be found for any of our officersupon their retirement, resignation, inability to act on our behalf, or death. RISK FACTORS The Company's financial condition, business, operation and prospects involve a high degree of risk. You are urged to carefully read and consider the risks and uncertainties described below as well as the other information in this report before deciding to invest in our Company. If any of the following risks are realized, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means that our stockholders could lose all or a part of their investment. For a more detailed discussion of some of the risks associated with our Company, you are urged to carefully review and consider the section entitled "Risk Factors” beginning on page 9 of this prospectus. THE OFFERING Common stock offered by selling security holder 8,000,000 shares of common stock. This number represents approximately 45% of our current outstanding common stock. Selling Shareholder Julian Spitari Offering price Minimum number of shares to be sold in this offering None Minimum number of shares to be offered per investor Common stock outstanding before the offering 18,000,000 common shares as of March 3, 2011. Common stock outstanding after the offering 18,000,000 shares. Terms of the Offering The selling shareholder’s determination of when and how to sell shares will be in accordance with the methods and terms described in the “Plan of Distribution” section. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) within 29 days of the registration statement being declared effective (iii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. Use of proceeds We are not selling any shares of the common stock covered by this prospectus and will not be receiving any proceeds from the offering. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 9. Based on 18,000,000 shares of common stock outstanding as of March 3, 2011. This prospectus relates to the sale of up to 8,000,000 shares of our common stock by the selling shareholder identified in the section of this prospectus entitled "Selling Security Holder." These 8,000,000 common shares are being offered hereby by Julian Spitari, the selling security holder, under this prospectus. Mr. Julian Spitari beneficially owns approximately 100% of our capital stock with voting rights before the offering. The number of common shares offered by this prospectus represents up to approximately 45% of the total common stock outstanding after the offering. In this case, after the offering Mr. Spitari will be able to exercise control over all matters requiring stockholder approval, including the election of directors, amendment of our certificate of incorporation and approval of significant corporate transactions, and he will have significant control over our management and policies. The directors elected by our controlling security holder will be able to significantly influence decisions affecting our capital structure. This control may have the effect of delaying or preventing changes in control or changes in management, or limiting the ability of our other security holders to approve transactions that they may deem to be in their best interest. 3 The selling security holder Julian Spitari is an "underwriter” within the meaning of the Securities Act of 1933, as amended with respect to all shares being offered hereby. The selling security holder has set an offering period of 29 days from the date of effectiveness and a fixed price of $0.001 per share. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The company has no equity compensation plans and individual compensation arrangements and does not intend to enter into any equity compensation plans and individual compensation arrangements in the future. Imobolis, Inc. has a limited history of operations. We presently do not have the funding to execute our business plan. Information regarding the selling security holder, the common shares being offered to sell under this prospectus, and the times and manner in which they may offer and sell those shares, is provided in the sections of this prospectus entitled "Selling Security Holder" and "Plan of Distribution." Imobolis, Inc. will not receive any of the proceeds from these sales. The registration of common shares pursuant to this prospectus does not necessarily mean that any of those shares will ultimately be offered or sold by the selling Security Holder. 4 SUMMARY OF FINANCIAL INFORMATION The following table provides summary financial statement data as of the period from Inception (February 11, 2010) through March 31, 2010 and December 31, 2010. The financial statement data as of the nine month period ended December 31, 2010 has been derived from our unaudited financial statements. The results of operations for past accounting periods are not necessarily indicative of the results to be expected for any future accounting period. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus, and the statements and related notes included in this prospectus. IMOBOLIS, INC. STATEMENTS OF OPERATIONS For the three For the nine February 11, 2010 months ended months ended (inception) to December 31, 2010 December 31, 2010 March 31, 2010 (Unaudited) (Unaudited) Revenue $
